Mr. Justice Boggs delivered the opinion of the court.. 2. Master and servant, § 98*—what proof must be made as to negligence in action under Federal Employers’ Liability Act. In an action for damages for personal injuries brought under the Federal Employers’ Liability Act, section 3 of which provides that contributory negligence shall not bar recovery, but shall diminish the damages in proportion to the amount of negligence attributable to the employee, it is only necessary to prove that the injury was the result, in whole or in part, of negligence on the part of the employer. 3. Master and servant, § 98*—when federal law governs. Where both master and servant are engaged in interstate commerce at the time of an injury to the servant, the rights and liabilities of the parties are to be governed exclusively by the Federal Employers’ Liability Act. 4. Master and servant, § 695*—when evidence sufficient to show that timely toarning of approach of train was not given. In an action under the Federal Employers’ Liability Act by a flagman to recover for personal injuries, received as the result of being struck by a train, evidence held sufficient to show that timely warning of the approach of. the train was not given. 5. Appeal and error, § 1413*—when verdict should not ordinarily be set aside. Where two juries have found the issues the same way on conflicting evidence, the trial or Appellate Courts should he slow to set aside the verdict of the jury. 6. Master and servant, § 98*—what must be proved in action wider Federal Employers’ Liability Act. In order to sustain an action to recover under the Federal Employers’ Liability Act, it is necessary for the plaintiff to prove that he was employed by the defendant. 7. Appeal and error, § 1523*—when instruction is not prejudicially erroneous. In a personal injury case based on the Federal Employers’ Liability Act, held that the giving of an instruction which was based on section 1 of the Act, which was abstract in form and did not set out the whole section, was not prejudicial error.